Exhibit 10.18

AMENDMENT NO. 1

TO

PLEDGE AND SECURITY AGREEMENT

This AMENDMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT (this “Amendment”) dated
as of January 25, 2019, is entered into among SAExploration Holdings, Inc., a
Delaware corporation (the “Company”), the subsidiaries of the Company party
hereto, and Wilmington Savings Funds Society, FSB, as collateral trustee for the
Secured Parties (in such capacity, the “Collateral Trustee”), and amends that
certain Pledge and Security Agreement dated as of September 26, 2018, made by
the Company and certain of its Subsidiaries party thereto in favor of the
Collateral Trustee (the “Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement either directly or by reference to another agreement.

WITNESSETH:

WHEREAS, the Company has requested that the Holders amend the Agreement to
effect the changes described below; and

WHEREAS, the Holders party hereto constituting the “Required Holders” have
agreed to amend the Agreement subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1.Amendment.  The following defined term in Section 1 of the Agreement is hereby
amended and restated as follows:

“Excluded Account” means all Deposit Accounts (i) used solely for payroll and/or
accrued employee benefits, (ii) used solely for employee benefit plans, or (iii)
that do not hold, in the aggregate, more than $25,000.00 at any time.

2.Conditions Precedent.  As a condition to the effectiveness of this Amendment,
the Collateral Trustee and the Holders party hereto shall have received the
following (in the case of Clause (b) below, concurrently with the effectiveness
of this Amendment):

a)this Amendment, duly executed by the Company, the other Grantors party hereto,
the Required Holders and the Collateral Trustee;

b)the Company shall have obtained the necessary amendments under the Term
Documents and the ABL Documents to amend the Term Documents and the ABL
Documents in a manner similar to the amendment in Section 1 of this Amendment,
each in form and substance satisfactory to the Agent and the Required Lenders,
duly executed, and in full force and effect; and

c)payment of all costs and expenses of the Collateral Trustee and Holders (i)
incurred by or on behalf of the Collateral Trustee or Holders (including
reasonable attorneys’ fees and expenses) arising under or in connection with the
preparation, execution and delivery of this Amendment, and (ii) outstanding on
the date hereof (to the extent that such costs and expenses are reimbursable
and/or payable under the Agreement and/or the other Indenture Documents).

3.Confirmation of Compliance with Section 8.1 of the Agreement.  The Company and
the Holders party hereto hereby confirm that all of the actions required to be
taken by the Holders and the Company pursuant to Section 8.1 of the Agreement
have been taken in accordance with the provisions of such Section.  The Company
confirms that this Amendment is permitted under the Agreement, the Indenture,
the Intercreditor Agreement and the Senior Security Documents (as defined in the
Intercreditor Agreement).

 

--------------------------------------------------------------------------------

 

4.Representations and Warranties.  The Company and each of the other Grantors
hereby represents and warrants that the execution and delivery of this Amendment
and, after giving effect to the amendments contained herein, the performance by
each of them of their respective obligations under the Agreement, in each case,
are within its powers, have been duly authorized, are not in contravention of
applicable law or the terms of its operating agreement or other organizational
documents and except as have been previously obtained, do not require the
consent or approval of any governmental body, agency or authority, and this
Amendment and the Agreement (as amended hereby) will constitute the valid and
binding obligations of the Grantors, as applicable, enforceable in accordance
with their terms, except as enforcement thereof may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance, ERISA
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law).

5.Reference to and Effect on the Agreement.  The Company and each of the other
Grantors hereby reaffirms, confirms, ratifies, covenants, and agrees to be bound
by each of its covenants, agreements, and obligations under the Agreement (as
amended hereby), and each of the other Indenture Documents previously executed
and delivered by it.  Each reference in the Agreement to “this Agreement” shall
be deemed to refer to the Agreement after giving effect to this Amendment.  This
Amendment is an Indenture Document.

6.Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

7.Direction; Indemnity; Expenses.  Each of the Holders party hereto (which
collectively constitute the Required Holders) hereby (i) authorizes and directs
the Collateral Trustee to execute and deliver this Amendment, and (ii)
acknowledges and agrees that the foregoing directed action constitutes a
direction from the Holders under Section 7 of the Agreement, including, without
limitation, Section 7.1 of the Agreement.  The Company, the other Grantors party
hereto and the Holders party hereto expressly agree and confirm that the
Collateral Trustee’s right to indemnification, as set forth in the Agreement,
including, without limitation, Section 7.7 and Section 8.5 of the Agreement
shall apply with respect to any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
that the Collateral Trustee suffers, incurs or is threatened with relating to
actions taken or omitted by the Collateral Trustee (in accordance with the
Agreement) in connection with this Amendment and any other documents
contemplated hereby.  The Company hereby agrees to pay on demand all costs and
expenses in accordance with Section 8.5 of the Agreement, in each case, incurred
in connection with the preparation, negotiation and execution of this Amendment
and all related documents.

8.Governing Law.  This Amendment shall be a contract made under and governed by
the laws of the State of New York without giving effect to its principles of
conflicts of laws.

9.Guarantors Consent and Acknowledgement.  The Guarantors, for value received,
hereby consent to the Company’s execution and delivery of this Amendment, and
the performance by the Company of its agreements and obligations
hereunder.  This Amendment and the performance or consummation of any
transaction that may be contemplated under this Amendment, shall not limit,
restrict, extinguish or otherwise impair the Guarantors’ liabilities and
obligations to the Trustee, the Collateral Trustee and/or Holders under the Note
Documents (including without limitation the Guaranteed Obligations).  Each of
the Guarantors acknowledges and agrees that (i) the Subsidiary Guarantee to
which such Guarantor is a party remains in full force and effect and is fully
enforceable against such Guarantor in accordance with its terms and (ii) it has
no offsets, claims or defenses to or in connection with the Guaranteed
Obligations, all of such offsets, claims and/or defenses are hereby waived.

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

SAEXPLORATION HOLDINGS, INC.

 

 

 

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

SAEXPLORATION, INC.

 

 

 

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

SAEXPLORATION SUB, INC.

 

 

 

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

NES, LLC

 

 

 

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

SAEXPLORATION SEISMIC SERVICES (US), LLC

 

 

 

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

 

 

 

[Signature Page to Amendment No. 1 to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------

 

 

COLLATERAL TRUSTEE:

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Collateral Trustee

 

 

 

By:

 

/s/Geoffrey Lewis

Name:

 

Geoffrey Lewis

Title:

 

Vice President

 

 




[Signature Page to Amendment No. 1 to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------

 

 

HOLDERS:

 

 

 

WHITEBOX ASYMMETRIC PARTNERS, L.P.

 

 

 

By:

 

/s/Mark Strefling

Name:

 

Mark Strefling

Title:

 

Chief Executive Officer and General Counsel

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

 

 

 

 

 

By:

 

/s/Mark Strefling

Name:

 

Mark Strefling

Title:

 

Chief Executive Officer and General Counsel

 

WHITEBOX CREDIT PARTNERS, L.P.

 

 

 

 

 

 

By:

 

/s/Mark Strefling

Name:

 

Mark Strefling

Title:

 

Chief Executive Officer and General Counsel

 

 

 

 

[Signature Page to Amendment No. 1 to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------

 

 

1992 MSF INTERNATIONAL LTD.

 

 

 

By: Highbridge Capital Management, LLC as Trading Manager and not in its
individual capacity

 

 

 

By:

 

/s/Johnathan Segal

Name:

 

Johnathan Segal

Title:

 

Managing Director

 

1992 TACTICAL CREDIT MASTER FUND, L.P.

 

 

 

By: Highbridge Capital Management, LLC as Trading Manager and not in its
individual capacity

 

 

 

By:

 

/s/Johnathan Segal

Name:

 

Johnathan Segal

Title:

 

Managing Director

 

 

[Signature Page to Amendment No. 1 to Pledge and Security Agreement]